Citation Nr: 0107029	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-04 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes valgoplanus.  

2.  Entitlement to service connection for bilateral pes 
valgoplanus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to May 1989.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, wherein the veteran's application to reopen a claim 
of service for pes valgoplanus of the left foot and pes 
valgoplanus of the right foot was denied because new and 
material evidence had not been submitted.  


FINDINGS OF FACT

1.  Prior to the April 1999 rating action, the RO last denied 
the veteran's claims for service connection for pes 
valgoplanus of the right foot and of the left foot in 
November 1995.  

2.  The veteran was informed of the RO decision in November 
1995, by letter dated November 21, 1995, and he did not file 
a notice of disagreement.  

3.  The evidence submitted since the November 1995 RO rating 
decision denying service connection for bilateral pes 
valgoplanus is new and is so significant that it must be 
considered in conjunction with other evidence in order to 
fairly decide the claim.  

4.  Bilateral pes planovalgus was shown to exist on the 
service pre-enlistment examination, and, as such, preexisted 
service.  

5.  The pre-service bilateral pes valgoplanus increased in 
severity during service.  


CONCLUSIONS OF LAW

1.  The November 1995 rating decision denying service 
connection for pes valgoplanus of the right foot and of the 
left foot is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.104(a) (2000).  

2.  Evidence submitted since the RO's adverse determination 
in November 1995 is new and material, and the claim of 
entitlement to service connection for bilateral pes 
valgoplanus is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  

3.  The veteran's pre-service bilateral pes valgoplanus was 
aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The RO initially denied service connection for the disorder 
at issue in June 1989 for the reason that the disorder 
preexisted service and was not aggravated by service.  The 
veteran was notified of this determination by letter in June 
1989 and he did not file a notice of disagreement with it.  
In November 1995, the RO declined to reopen the claim based 
on its determination that new and material evidence had not 
been submitted.  The veteran was informed of this 
determination by letter on November 21, 1995, and he did not 
submit a notice of disagreement with it.  The most recent RO 
decision was in April 1999, and this rating action gave rise 
to the current appeal.  

The Board will first discuss all evidence which was before 
the rating board in November 1995.  

Service medical records reflect that on entrance in May 1986 
the veteran had moderate asymptomatic bilateral pes planus 
with a bulging of the inner border and that the right foot 
was more externally rotated than the left.  There was no foot 
eversion.  The veteran injured his right ankle in October 
1986 when he stumbled while running.  An examination revealed 
severe pes planus with medial bulging on the right.  In April 
1987, the veteran placed on physical profile for a month for 
planovalgus of the feet, among other things.  Private medical 
records dated from April to June 1987 show that the veteran 
was seen and treated by an orthopedic specialist for chronic 
right ankle sprain and planovalgus of the right and left 
feet.  An examination of the feet showed, in pertinent part, 
that the veteran stood with marked planovalgus feet, right 
greater than left with collapse of the medial malleolus close 
to the floor, mainly the lateral anterior talofibular 
ligament.  Service medical records dated in December 1987 
showed that the veteran had chronic foot pain secondary to 
pes planus and that he was on physical profile for severe 
symptomatic pes planus.  He was restricted from prolonged 
running.  In August 1987, it was noted that the veteran 
continued to have pain in the arch of the right foot.  An 
examination revealed, in pertinent part, severe congenital 
flat foot deformity of the right foot which was obvious even 
when the veteran was positioned in an off-weightbearing 
position.  It was noted that the left foot had a lower than 
normal longitudinal arch but was in better condition than the 
right foot.  X-rays of the right showed significant 
osteolytic spur formations in the talar neck and distal edge 
of the lower right.  The diagnosis was chronic plantar 
fasciitis of the right foot secondary to severe pes 
valgoplanus foot.  The veteran was treated with Cortisone 
injections which provided good relief.  In October 1987, the 
veteran reported that he had little discomfort in the foot 
until he tried running on the beach.  The examiner indicated 
that the veteran was not a good candidate for long distance 
running and indicated that the right foot would get worse in 
time.  In November 1988, the veteran was referred to a 
medical board because of foot problems.  A medical board 
evaluation dated in December 1988 provides that the veteran 
had been seen for chronic right foot pain since his 
enlistment.  At the conclusion of an examination, a diagnosis 
of congenital convex planovalgus of the right foot was 
rendered.  It was noted that the disability existed prior to 
service and was aggravated by service.  No specific 
determination was made with regard to the left foot by the 
medical board.  

There were no post-service medical records before the rating 
board in June 1989 or November 1995.  

The evidence submitted since the November 1995 rating action 
includes statements of the veteran's family and friends, 
dated in late 1998.  These statements advise that the veteran 
did not experience problems with his feet prior to service, 
but that he had complications involving the feet after 
service.  

Private medical reports, received in March 1999 and dated in 
October 1997, show that the veteran was seen for chronic 
recurrent right foot pain.  A physical examination of the 
feet revealed, in pertinent part, mild diffuse muscle atrophy 
of the right foot and an over pronation defect bilaterally.  
There was moderate tenderness along the medial aspect of the 
right foot.  There was a valgus deformity of the right foot.  
The assessment included chronic right foot pain after an 
injury in 1986.  

In March 2000, the veteran testified at a personal hearing 
before a hearing officer.  At that time, the veteran stated 
that he began experiencing problems with his left and right 
foot during service.  He stated that he injured both of his 
feet during service.  It was indicated that the service 
medical board report was added to the claims folder at the 
time of the hearing.  However, consistent with the provisions 
of 38 C.F.R. § 3.156(c), the Board considers this report to 
have been of record at the time of the June 1989 rating 
action.  In any event, the medical board report is consistent 
with the other service medical records.  The veteran stated 
that, after service, a physician gave him a prescription for 
orthotics.  He noted that orthotics were prescribed for the 
first time during service.  He stated that he did not wear 
orthotics currently because he could not afford to buy them.  
The testimony of the veteran and his wife was to the effect 
that the bilateral foot condition was much worse during and 
subsequent to service than it was prior to service.  

Analysis

An unappealed rating decision of the RO is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  However, a claim 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a).

In Elkins v. West, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit Court in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) overruled the legal test previously used to determine 
the "materiality" element of the new and material evidence 
test.  Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
new Elkins test, the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 
3.156(a).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO in November 1995 consisted of the 
veteran's service medical records, which showed that he had 
been seen and treated during service for symptomatic 
manifestations of a bilateral foot disorder, which was noted 
on the pre-enlistment examination, and which preexisted 
service.  

The evidence received since the November 1995 rating board 
decision includes post-service medical records indicating far 
advanced bilateral foot pathology, particularly on the right, 
and the transcript of the March 2000 personal hearing, 
wherein the veteran and his wife testified that the bilateral 
foot disorder was worse during and subsequent to service than 
it was prior to service.  This evidence is clearly new and 
material.  The claim is reopened.  

Service connection may be granted when a pre-service disease 
or injury is aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. § 3.306.  

Inasmuch as the bilateral foot disorder was noted on the pre-
enlistment examination, it preexisted service and the 
presumption of soundness at enlistment is not applicable 
here.  38 U.S.C.A. §§ 1111, 1137.  On the pre-enlistment 
examination, the bilateral foot condition was described as 
moderate and asymptomatic.  During and subsequent to service, 
it has been shown to be severe and markedly symptomatic.  It 
is shown by the preponderance of the evidence to have 
increased in severity during service.  The increase in 
severity of the bilateral foot condition which occurred 
during service is not shown by clear and unmistakable 
evidence (or, for that matter, any evidence) to be due to 
natural progress of the disease.  

Service connection for the bilateral foot disorder is 
warranted on the basis of service aggravation.  


ORDER

As new and material evidence has been presented to reopen a 
claim of service connection for bilateral pes valgoplanus, 
the appeal as to this issue is granted.  

Service connection for bilateral pes valgoplanus of the right 
foot is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

